NUMBER 13-16-00306-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

ALMA AMBERSON,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


               On appeal from the County Court at Law No. 4
                        of Nueces County, Texas.


                          ORDER OF ABATEMENT
Before Chief Justice Valdez and Justices Rodriguez and Benavides
                          Order Per Curiam

      This cause is before the Court on appellant’s amended motion to extend time to

file reporter’s record and appellant’s brief. Appellant requests that this Court order the

trial court to conduct an evidentiary hearing as to appellant’s indigency and grant an

extension for the filing of the reporter’s record and appellate brief. The clerk’s record
was filed on July 26, 2016. Appellant’s motion includes an exhibit which is a motion for

a free reporter’s record filed with the trial court.

       Pursuant to Texas Rule of Appellate Procedure 20.2, an appellant who is unable

to pay for the appellate record may, by motion and affidavit, ask the trial court to have the

appellate record furnished without charge. See TEX. R. APP. P. 20.2. Accordingly, we

GRANT appellant’s motion for the trial court to conduct an evidentiary hearing, ABATE

this appeal, and REMAND the cause to the trial court for further proceedings. Upon

remand, the trial court shall cause notice of a hearing to be given and, thereafter, conduct

a hearing to determine the following:

       1. Whether appellant desires to prosecute this appeal;

       2. Whether appellant is indigent;

       3. Whether appellant is entitled to a free appellate record due to her
       indigency; and

       4. Whether appellant is entitled to appointed counsel.

       If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint counsel to represent appellant in this appeal. If counsel is appointed, the name,

address, telephone number, email address, and state bar number of the appointed

counsel shall be included in the order of appointment.

       The trial court shall cause its finding and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record and shall cause a supplemental reporter's record of any proceedings to be


                                                2
prepared. The supplemental clerk's record and reporter's record, if any, shall be filed

with the Clerk of this Court on or before the expiration thirty days from the date of this

order.

         Appellant’s motion for an extension to file the reporter’s record is GRANTED until

December 6, 2016.        Appellant’s motion for an extension of time to file the brief is

CARRIED WITH THE CASE.

         It is so ORDERED.

                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of October, 2016.




                                             3